Per Curiam.
.1. A general demurrer to a petition should not be sustained if the facts entitle the plaintiff to any of the substantial relief prayed. McLaren v. Steapp, 1 Ga. 376; Dyson v. Washington Telephone Co., 157 Ga. 67 (3) (121 S. E. 105); Blaylock v. Hackel, 164 Ga. 257 (5) (138 S. E. 333); Arteaga v. Arteaga, 169 Ga. 595 (4) (151 S. E. 5).
2. The petition in this ease set forth facts which entitled the plaintiff to some of the substantial relief prayed; and the Court of Appeals erred in affirming the judgment of the trial judge sustaining the general demurrer and dismissing the petition.

Judgment reversed.


All the Justices concu/r, except Eill, J., who dissents.